PROB 35 Report and Order Terminating Probation/Supervised Release
(Rev. 5/01) Prior to Original Expiration Date

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

Vv. Crim. No. 4:19CRO0061-1

Jordan L. Turner

On May 14, 2019, the above-named was placed on probation for a period of twelve months. She has
complied with the rules and regulations of probation and is no longer in need of supervision. It is accordingly
recommended that Jordan L. Turner be discharged from probation.

Respectfully submitted,

ZA a Lr

Thomas Hutchinson
United States Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

Dated this 2 54h day of Ochlecr , 2019.

[ype Z ( baa

Christopher L. Ray
United States Magistrate Judge
Southern District of Georgia
